Citation Nr: 1045910	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for chronic adjustment disorder with depressed mood.

2.  Entitlement to an increased disability rating for 
chondromalacia right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
chondromalacia left knee, status post arthroscopic surgery, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for spina 
bifida occulta S1 with chronic low back pain, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 
1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  The Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).

In a September 2008 rating decision, the RO increased the rating 
for the Veteran's service-connected adjustment disorder to 30 
percent, effective October 29, 2007.  However, as that award did 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board notes that the Veteran has been awarded temporary total 
evaluations for his service-connected right knee disability from 
September 30, 2008 to December 31, 2008 and from May 12, 2009 to 
July 31, 2009, and for his left knee disability from September 
30, 2008 to December 31, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for higher ratings.

The Board finds that the Veteran should be afforded additional VA 
examinations for his claims for higher ratings for chronic 
adjustment disorder, spina bifida occulta S1, and chondromalacia 
of each knee.

The Veteran's chronic adjustment disorder, back, and knees were 
last examined in 2007.  Since that time the Veteran has had 
surgery on both knees, and treatment records indicate that his 
chronic adjustment disorder may have worsened.  The Veteran also 
testified that the pain in his knees and back has worsened and it 
is hard for him to focus.  He reported forgetting things at work 
and constant depression.  According to the Veteran, the condition 
of each knee has worsened since his surgeries, and the range of 
motion in his back has deteriorated since his last VA 
examination.  He relayed that he has difficulty sitting and 
standing.  

As the current severity and extent of the Veteran's disabilities 
are unclear, the Board finds that further VA examination is 
necessary, including an orthopedic and mental disorders 
evaluation, in order to fully and fairly evaluate his claims for 
higher ratings.  Specific instructions to the examiners are 
detailed below.

Since the Board has determined that VA examinations are necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

A July 2009 rating decision indicates that the Veteran has a 
Virtual VA electronic claims file.  On remand, any pertinent, 
outstanding documents in the Virtual VA file should be printed 
and associated with the paper claims file.  

At the Veteran's hearing, he reported that when he cannot get 
into the VA for treatment he receives treatment at the Shands, 
Jacksonville, and Orange Palm Medical Centers.  Records from 
these facilities are not in the claims file.  With the help of 
the Veteran, relevant records from these facilities should be 
obtained.  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
and authorization to obtain any relevant, 
outstanding non-VA treatment records.  The 
Veteran should specifically be asked to 
provide authorization to obtain records from 
Shands, Jacksonville and Orange Palm Medical 
Centers.  Any records identified that are not 
duplicates of those already contained in the 
claims file should be requested.  If the 
records cannot be obtained, the Veteran 
should be notified of such.

2.  Print all pertinent, outstanding 
documents in the Veteran's Virtual VA file 
and associated them with the paper claims 
file.

3.  Obtain treatment records from the VA 
Medical Center in Jacksonville, Florida since 
June 2010.

4.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA orthopedic examination to determine the 
extent of his bilateral knee and lower back 
disabilities.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed and the 
results reported.

Regarding each knee, the examiner should 
comment on stability testing and range of 
motion testing, to include the degrees at 
which point motion becomes painful.  The 
examiner should also comment on any 
functional impairment due to pain, and the 
pathology associated with pain should be 
described.  

Regarding the lower back, the examiner 
should comment on whether the Veteran has 
abnormal gait or abnormal spinal contour and 
if so whether such is the result of muscle 
spasm or guarding.  Range of motion testing 
should be performed and findings should 
include the degrees at which point motion 
becomes painful.  The examiner should also 
comment on any functional impairment due to 
pain, and the pathology associated with pain 
should be described.  
  
 A rationale for all opinions should be 
provided.

5.  After steps (1) through (3) have been 
completed to the extent possible, schedule 
the Veteran for a VA mental disorders 
examination to determine the extent of his 
chronic adjustment disorder with depressed 
mood.  The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed and the 
results reported.

The examiner should comment on any social and 
occupational impairment caused by the 
Veteran's service-connected chronic 
adjustment disorder with depressed mood.

A rationale for all opinions should be 
provided.

6.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


